IN THE SUPREME COURT OF NORTH CAROLINA

                                      No. 400A15

                                   Filed 10 June 2016
THOMAS JEFFERSON CLASSICAL ACADEMY CHARTER SCHOOL,
PIEDMONT COMMUNITY CHARTER SCHOOL, and LINCOLN CHARTER
SCHOOL
        v.
CLEVELAND COUNTY BOARD OF EDUCATION d/b/a CLEVELAND COUNTY
SCHOOLS



         Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 778 S.E.2d 295 (2015), affirming a judgment

entered on 29 January 2015 by Judge Jesse B. Caldwell, III in Superior Court,

Cleveland County. Heard in the Supreme Court on 18 May 2016 in session in the

Old Burke County Courthouse in the City of Morganton pursuant to N.C.G.S. § 7A-

10(a).


         Robinson, Bradshaw & Hinson, P.A., by Richard A. Vinroot and Matthew F.
         Tilley, for plaintiff-appellees.

         Tharrington Smith, L.L.P., by Deborah R. Stagner, for defendant-appellant.

         Christine T. Scheef, Staff Attorney, and Allison B. Schafer, Legal Counsel,
         North Carolina School Boards Association, amicus curiae.


         PER CURIAM.


         AFFIRMED.